DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities:  Claim 20 states it is dependent upon Claim 20.  It appears it should be depended upon Claim 19.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kantor et al. (USPUB 2015/0336669) in view of Dunstan (US 5,572,110) in view of Hyde et al (USPUB 2015/0239365).

As to Claim 12, Kantor discloses a smart battery configured to be removably installed on an unmanned vehicle, the smart battery comprising: a battery (Paragraph 48), a wireless communication interface configured to receive and transmit the electrical data to a wireless receiver of a wireless charger (Paragraph 9).  Kantor does not expressly disclose a measurement module coupled to the battery and configured to measure electrical characteristics thereof; processing logic coupled to the measurement module and configured to cause the measurement module to measure the electrical characteristics multiple times over a period of time; a memory coupled to the processing logic and configured to store electrical data comprising a time series of the electrical characteristics measured over the period of time; and wherein the time series of electrical characteristics serves as an indicator of time left to a battery cell failure.  Dunston discloses a measurement module coupled to the battery and configured to measure electrical characteristics thereof (Figure 4, Element 74 and 76); processing logic coupled to the measurement module and configured to cause the measurement module to measure the electrical characteristics multiple times over a period of time (Element 56); a memory coupled to the processing logic and configured to store electrical data comprising a time series of the electrical characteristics measured over the period of time (Figure 4).  Hyde discloses wherein the time series of electrical characteristics serves as an indicator of time left to a battery cell failure (Paragraph 176).  It would have been obvious to one having ordinary skill in the art at the time of this invention to add the smart battery of Dunstan to the Unmanned vehicle of Kantor, in order to allow tracking to battery statistics to better control the charging of the battery, and further add the life span and time to battery cell failure of Hyde, in order to decide if the battery should be used. 

As to Claim 13, Kantor, Dunstan, and Hyde disclose the smart battery of Claim 13, wherein the electrical characteristics include one of an energy capacity of the battery 

As to Claim 16, Kantor, Dunstan, and Hyde disclose the smart battery of Claim 13, wherein the smart battery comprises a receive charging coil configured to receive wireless energy for charging the battery from a transmit charging coil of the wireless charger (Kantor Paragraph 48).

As to Claim 17, Kantor, Dunstan, and Hyde disclose the smart battery of Claim 13, wherein the wireless communication interface of the smart battery is configured to further transmit to the wireless receiver of the wireless charger one or both of: a unique identifier identifying the unmanned vehicle on which the smart battery is installed; and a unique identifier identifying the smart battery (Kantor Paragraph 10).

As to Claim 18, Kantor discloses t method for deploying unmanned vehicles, the method comprising: providing a smart battery removably installed on an unmanned vehicle, the smart battery comprising a battery (Paragraph 48), a memory coupled to the a wireless communication interface, transmitting the electrical data using the wireless communication interface to a wireless receiver of a wireless charger (Paragraph 9).  Kantor does not expressly disclose a measurement module coupled to the battery, processing logic coupled to the measurement module, a memory coupled to the measurement module and a wireless communication interface; causing the measurement module to measure electrical characteristics of the battery multiple times over a period of time using the processing logic; storing in the memory electrical data comprising a time series of the electrical characteristics measured over the period of time; and wherein the time series of electrical characteristics serves as an indicator of time left to a battery cell failure.  Dunstan discloses a measurement module coupled to the battery, processing logic coupled to the measurement module, a memory coupled to the measurement module (Figure 4, Element 74 and 76); causing the measurement module to measure electrical characteristics of the battery multiple times over a period of time using the processing logic (Element 56); storing in the memory electrical data comprising a time series of the electrical characteristics measured over the period of time (Figure 4). Hyde discloses wherein the time series of electrical characteristics serves as an indicator of time left to a battery cell failure (Paragraph 176).  It would have been obvious to one having ordinary skill in the art at the time of this invention to add the smart battery of Dunstan to the Unmanned vehicle of Kantor, in order to allow tracking to battery statistics to better control the charging of the battery, and further add the life span and time to battery cell failure of Hyde, in order to decide if the battery should be used.
Allowable Subject Matter
Claims 2-11 allowed.
Claims 14-15 and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J GRANT whose telephone number is (571)270-5820.  The examiner can normally be reached on Monday - Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571)272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT GRANT/                Primary Examiner, Art Unit 2859